DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to rejection of claims under 35 U.S.C. 112(b) has been fully considered and is withdrawn. 
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,4,6,11,14,16,18 rejected under 35 U.S.C. 103 as being taught by Sun; Yue et al. (US 20210044763 A1) in view of Iwasaki; Masanori (US 20110235017 A1)
Regarding claim 1, Sun teaches, 
A camera device, (¶41 and Fig. 1, “dual-spectrum camera system”) comprising: 
a lens device; (¶42 and Fig. 1, “lens 11”) 
an image sensor (¶42, “image sensor 12”) configured to convert light passing through the lens device (¶42, “image sensor 12 receives incident light entering through the lens 11”) and generate a RGBN pattern image; (¶42, “image sensor 12 receives incident light” to generate “original image” which contains “a visible light image and an infrared image”) and 
a processor (¶42, “logical light separation module 13”) configured to output a multi-spectrum-based IR image (¶42, “infrared image”) and an RGB-based color image (¶42 and 41, “visible light image” from incident light entering through “red-green-blue (RGB) sensitive cells 121)”) based on the RGBN pattern image from the image sensor. (¶42, “logical light separation module 13 converts and separates the original image into a visible light image and an infrared image”)
wherein the image sensor (¶47,“image sensor 12”) includes: 
an RGBN filter (¶47, “the filter 22” and “the infrared cut-off filter layer 25”) configured to filter the light (¶47, filter 22 being “optical element that selects a required photosensitive waveband”) passing through the lens device into an RGBN pattern; (¶47 and Fig. 2, “filter 22” which is below the “microlens 21” in the arrangement of R, G, B, and IR arrangement as depicted in Fig. 2) and 
a sensor array (¶47, “photodiode 23”) configured to convert the light from the RGBN filter into an electrical signal, (¶47, and Fig. 2 “photodiode 23 is configured to convert an acquired optical signal into an electrical signal”)	
wherein an R filter of the RGBN filter outputs red light, (¶47, “filter 22 may be an optical element that selects a required photosensitive waveband” to allow red “light of a specific wavelength” for the R pixel units) a G filter of the RGBN filter outputs green light, (¶47, “filter 22 may be an optical element that selects a required photosensitive waveband” to allow green “light of a specific wavelength” for the G pixel units) a blue filter of the RGBN filter outputs blue light, (¶47, “filter 22 may be an optical element that selects a required photosensitive waveband” to allow blue “light of a specific wavelength” for the B pixel units) and an N filter of the RGBN filter outputs infrared light, (¶48 and Fig. 2, “filter 22 may be an optical element that selects a required photosensitive waveband” to allow infrared “light of a specific wavelength” for the infrared “IR photosensitive cells 122”) and 
wherein a number of R pattern, G pattern, B pattern, and N pattern in the RGBN pattern image is the same. (¶47 and Fig. 2, “illustrating RGB-IR photosensitive cells 122” which presents an equal number of photosensitive cells for each R, G, B, and IR cells as depicted in Fig. 2) 
	but does not explicitly teach, 
an N filter of the RGBN filter outputs the red light, the green light, the blue light, and infrared light
	However, Iwasaki teaches additionally, 
an N filter of the RGBN filter (¶80, “white (W) (or no color filter (A))” of the “four color filters R, G, B and W (A)”) outputs the red light, the green light, the blue light, and infrared light (¶80, “white (W) (or no color filter (A)) that passes infrared light (IR) and all of red, green and blue”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki which incorporates a white filter that passes red, green, blue, and infrared light. This allows for a pixel to have a higher spectral sensitivity that creates longer wavelengths that takes into consideration white balance. 

Regarding claim 3, Sun with Iwasaki teaches the limitation of claim 1,
	Sun teaches additionally,
RGBN filter (¶47, “the filter 22” and “the infrared cut-off filter layer 25”) configured to filter the infrared light and visible light into the RGBN pattern. (¶47 and Fig. 2, “filter 22” and “the infrared cut-off filter layer 25” in the arrangement of R, G, B, and IR arrangement as depicted in Fig. 2)

Regarding claim 4, Sun with Iwasaki teaches the limitation of claim 1,
	Sun teaches additionally, 
an IR image generator (¶58 and fig. 5, “logical light separation module 13”) configured to generate the multi-spectrum-based IR image (¶58 and 52, decompose the original image into “infrared image” from “original image in the RGB-IR format”) based on the RGBN pattern image from the image sensor; (¶44, “logical light separation module 13 converts the data collected by the RGB photosensitive cells” and “IR photosensitive cells”) and 
a color image generator (¶58 and fig. 5, “logical light separation module 13”) configured to generate the RGB-based color image (¶58 and 52, decompose the original image into “visible light image” from “original image in the RGB-IR format”) based on the RGBN pattern image from the image sensor. (¶44, “logical light separation module 13 converts the data collected by the RGB photosensitive cells” and “IR photosensitive cells”) 

Regarding claim 6, Sun with Iwasaki teaches the limitation of claim 1,
	Sun teaches additionally,
output BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/boApplication No.: NEWDocket No.: 2832-1086PUS1Page 4 of 7the multi-spectrum-based IR image (¶52, “infrared image”) having a resolution smaller than a resolution (¶52, “one infrared image have a resolution of 1/4 of a resolution”) of the RGBN pattern image. (¶52, “one infrared image have a resolution of 1/4 of a resolution of the original RGB-IR image”)

Regarding claim 11, Sun with Iwasaki teaches the limitation of claim 1,
	Sun teaches additionally, 
levels for each wavelength (¶54, “light intensity passing rate”) of the multi-spectrum are larger than that of an IR spectrum. (¶54, light intensity passing rate through lens 11 used by the dial-spectrum camera “from the visible light waveband (390 nm to 780 nm) to the near infrared waveband (800 nm to 1000 nm)”) 

Regarding claim 14, it is the electronic apparatus claim of camera device claim 1. Refer to rejection of claim 1 to teach the limitations of claim 14.
	
Regarding claim 16, dependent on claim 14, it is the apparatus claim of device claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach the rejection of claim 16.

Regarding claim 18, dependent on claim 14, it is the apparatus claim of device claim 6, dependent on claim 1. Refer to rejection of claim 6 to teach the rejection of claim 18.

Claim 5,17 rejected under 35 U.S.C. 103 as being unpatentable over Sun; Yue et al. (US 20210044763 A1) in view of Iwasaki; Masanori (US 20110235017 A1) in view of Yamamoto; Hiroshi et al. (US 20180332207 A1)
Regarding claim 5, Sun with Iwasaki teaches the limitation of claim 4,
	Sun teaches additionally, 	
color image generator (¶58 and fig. 5, “logical light separation module 13”) output the RGB-based color image. (¶58 and 52, decompose the original image into “visible light image” from “original image in the RGB-IR format”)
	But does not explicitly teach the additional limitation of claim 5,
However, Yamamoto teaches additionally, 
a first color estimator (¶115, “luminance chrominance extraction unit 112”) configured to estimate a first color based on the RGBN pattern image from the image sensor, (¶115, “luminance chrominance extraction unit 112 converts a visible light image”) and 
wherein the color image generator (¶117, “infrared-light chrominance combining unit 114”) is configured to convert the N pattern in the RGBN pattern image into a first color pattern (¶117, “infrared-light chrominance combining unit 114 combines a luminance signal that is the signal level of the infrared light image having the signal level corrected, with the chrominance signal of the visible light image”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the combining of Yamamoto which combines infrared light with a chrominance signal to create a different signal. This helps indicate noise relatively easily to remove the high signal noise in images captured in the dark.

Regarding claim 17, dependent on claim 16, is the apparatus claim of device claim 5, dependent on claim 4. Refer to rejection of claim 5 to teach the limitations of claim 17. 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Sun; Yue et al. (US 20210044763 A1) in view of Iwasaki; Masanori (US 20110235017 A1) in view of OZONE; Takayoshi (US 20180367744 A1)
Regarding claim 7, Sun with Iwasaki teaches the limitation of claim 1,
	But does not explicitly teach the limitation of claim 7, 
	However, Ozone teaches additionally, 
output the multi-spectrum-based IR image (¶152-153, “a high resolution infrared image P39”) having the same resolution as the RGBN pattern image. (¶153, “a high resolution infrared image P39” having the “same size as the captured image P31” where “all the pixels have the IR component”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the image processing of Ozone which can interpolate a high resolution infrared image to create an infrared image with the same size as the captured image. Use of this technique of outputting images of the same resolution as captured allows for high quality images to be obtained from an imaging unit capable of capturing both color and infrared light. 

Claim 8,19 rejected under 35 U.S.C. 103 as being unpatentable over Sun; Yue et al. (US 20210044763 A1) in view of Iwasaki; Masanori (US 20110235017 A1) in view of Takamura; Akihiro (US 20160381307 A1)
Regarding claim 8, Sun with Iwasaki teaches the limitation of claim 1,
	Sun teaches additionally, 
an IR output device (¶48, “IR photosensitive cells 122”) configured to output infrared light, (¶48, “infrared image images by the “IR photosensitive cells 122”) 
wherein the processor (¶58, “logical light separation module 13”) is configured to estimate brightness based on the RGBN pattern image, (¶58, logical light separation module 13 that “count brightness information of the visible light image”) 
	but does not explicitly teach,
output a control signal for controlling an operation of the IR output device based on the estimated brightness.
	However, Takamura teaches additionally, 
output a control signal  (¶33, “emulation instruction signal 204 output from the control unit 103 indicates “enabled””) for controlling an operation of the IR output device (¶44, “emulation instruction signal 204 indicates “enabled”, the infrared light brightness adjustment unit 142 can darken the infrared light input image 202” or “indicates “disabled”, the infrared light brightness adjustment unit 142 can brighten the infrared light input image 20”) based on the estimated brightness. (¶42 and 44, “emulation instruction signal 204 indicates “enabled”, the emulation brightness adjustment unit 143 brightens the emulation image 203”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the control of Takamura which indicates how to output the infrared image. This can provide further control for what image is being displayed.

Regarding claim 19, dependent on claim 16, is the apparatus claim of device claim 8, dependent on claim 4. Refer to rejection of claim 8 to teach the limitations of claim 19. 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Sun; Yue et al. (US 20210044763 A1) in view of Iwasaki; Masanori (US 20110235017 A1) in view of Strandemar; Katrin et al. (US 20150109454 A1)
Regarding claim 9, Sun with Iwasaki teaches the limitation of claim 1,
	Sun teaches additionally, 
An IR output device (¶72, “infrared light-compensating lamp 72”) configured to output infrared light; (¶72, infrared light-compensating lamp 72 whose light intensity is operated based on “exposure parameter”)
	But does not explicitly disclose the limitations of claim 9,
However, Strandemar teaches additionally, 
wherein the processor (¶57, “processor 2”) is configured to estimate brightness based on the RGBN pattern image, (¶65, “determining a luminance measure of the captured VL image”) and when the estimated brightness level is equal to or less than a first reference level, (¶66, “captured view of the real world scene represented by the VL image if the determined luminance measure” is “below a predetermined threshold”) control the IR output device to output infrared light. (¶66, “real world scene represented by the IR image if the determined luminance measure is below a predetermined threshold” thereby obtaining “a processed IR image depicting or representing the subset of the captured view”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the luminance measure of Strandemar which compared luminance to a threshold. This allows a system to process fields of view to present a user with a scene that is available for analysis. 

Claim 10,20 rejected under 35 U.S.C. 103 as being unpatentable over Sun; Yue et al. (US 20210044763 A1) in view of Iwasaki; Masanori (US 20110235017 A1) in view of Strandemar; Katrin et al. (US 20150109454 A1) in view of Nagaoka; Nobuharu et al. (US 7130448 B2)
Regarding claim 10, Sun with Iwasaki with Strandemar teaches the limitation of claim 9,
	But does not explicitly disclose the limitations of claim 10,
However, Nagaoka teaches additionally,
illuminance sensor, (8:40-47, “image obtained by the infrared camera 2R is used as a reference image” subjected to a “binary thresholding process”)
wherein when an illuminance level sensed by the illuminance sensor is equal to or less than a second reference level, (8:40-47, “an area whose luminance is less than the threshold value ITH is set to be "0" (black)”) the processor is configured to control the IR output device to output infrared light. (8:40-47, “gray scale image” subjected to “binary thresholding process” is the “displayed picture” based on the areas whose “luminance is less than the threshold value ITH”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the luminance measure of Strandemar with the thresholding of Nagaoka which determines if luminance is less than or above a threshold. This helps indicate the content of the obtained image. 

Regarding claim 20, Sun with Iwasaki teaches the limitation of claim 14,
	Sun teaches additionally, 
An IR output device (¶72, “infrared light-compensating lamp 72”) configured to output infrared light; (¶72, infrared light-compensating lamp 72 whose light intensity is operated based on “exposure parameter”)
	But does not explicitly teach the additional limitations, 
an illuminance sensor, 
wherein the processor is configured to estimate brightness based on the RGBN pattern image, and when the estimated brightness level is equal to or less than a reference level, control the IR output device to output infrared light, and 
wherein when an illuminance level sensed by the illuminance sensor is equal to or less BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/thdApplication No.: 17/424,400Docket No.: 2832-1086PUS1 Reply to Office Action of April 29, 2022Page 7 of 15 than a second reference level, the processor is configured to control the IR output device to output infrared light.
	However, Nagaoka teaches additionally,
illuminance sensor, (8:40-47, “image obtained by the infrared camera 2R is used as a reference image” subjected to a “binary thresholding process”) and 
wherein when an illuminance level sensed by the illuminance sensor is equal to or less than a second reference level, (8:40-47, “an area whose luminance is less than the threshold value ITH is set to be "0" (black)”) the processor is configured to control the IR output device to output infrared light. (8:40-47, “gray scale image” subjected to “binary thresholding process” is the “displayed picture” based on the areas whose “luminance is less than the threshold value ITH”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the thresholding of Nagaoka which determines if luminance is less than or above a threshold. This helps indicate the content of the obtained image. 
But does not explicitly teach the additional limitations,
wherein the processor is configured to estimate brightness based on the RGBN pattern image, and when the estimated brightness level is equal to or less than a reference level, control the IR output device to output infrared light,
However, Strandemar teaches additionally, 
wherein the processor (¶57, “processor 2”) is configured to estimate brightness based on the RGBN pattern image, (¶65, “determining a luminance measure of the captured VL image”) and when the estimated brightness level is equal to or less than a first reference level, (¶66, “captured view of the real world scene represented by the VL image if the determined luminance measure” is “below a predetermined threshold”) control the IR output device to output infrared light, (¶66, “real world scene represented by the IR image if the determined luminance measure is below a predetermined threshold” thereby obtaining “a processed IR image depicting or representing the subset of the captured view”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the thresholding of Nagaoka with the luminance measure of Strandemar which compared luminance to a threshold. This allows a system to process fields of view to present a user with a scene that is available for analysis. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Sun; Yue et al. (US 20210044763 A1) in view of Iwasaki; Masanori (US 20110235017 A1) in view of TANAKA; Shogo et al. (US 20170237887 A1)
Regarding claim 12, Sun with Iwasaki teaches the limitation of claim 1,
Sun teaches additionally, 
an IR output device (¶72, “infrared light-compensating lamp 72”) configured to output infrared light, (¶72, infrared light-compensating lamp 72 whose light intensity is operated based on “exposure parameter”)
	But does not explicitly disclose the limitations of claim 12,
	However, Tanaka teaches additionally, 
an IR output device (¶114, “IR_LED section 36”) configured to output infrared light, (¶114, “IR_LED section 36 to emit the IR lighting”)
wherein the processor (¶47, “Camera signal processor 40” performing signal processing on the image signal) is configured to output the multi-spectrum-based IR image and the RGB-based color image during an operation of the IR output device. (¶105,106,108, and Fig. 7, cycling “IR_LED section 36 to emit the IR light over the predetermined period” while “IR image acquired in frame c3 and the RGB image acquired in frame c5 are composed, and then, the composite image (the output image) is generated and output” during the entire IR lighting on/off cycle as depicted in Fig. 7) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the image timing of Tanaka which controls exposure and image output times. This allows for a repeatable operation to control imaging to maintain quality. 

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Sun; Yue et al. (US 20210044763 A1) in view of Iwasaki; Masanori (US 20110235017 A1) in view of NAKAMURA; Isao (US 20170064222 A1)
Regarding claim 13, Sun with Iwasaki teaches the limitation of claim 1,	
	Sun teaches additionally, 
an IR output device (¶72, “infrared light-compensating lamp 72”) configured to output infrared light, (¶72, infrared light-compensating lamp 72 whose light intensity is operated based on “exposure parameter”)
	But does not explicitly teach the limitations of claim 20,
	However, Nakamura teaches additionally, 
an IR output device (¶88, “infrared projector 9”) configured to output infrared light, (¶88, “infrared projector 9 to project infrared light”)
wherein when an operation of the IR output device is stopped, (¶74, “In the normal mode” controller 7 which includes projection controller 71 “turns off the infrared projector 9 to stop projecting infrared light”) the processor is configured to output only the RGB-based color image without outputting the multi-spectrum-based IR image. (¶79 and 92, image processing unit 5 in the normal mode “outputs the data of the three primary colors R, G and B” in normal mode which does not include any Infrared light such as in the intermediate mode which combine together the output “exposure of visible light and exposure of infrared light”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the dual spectrum camera of Sun with the imaging device of Iwasaki with the projection control of Nakamura which includes a normal mode. This allows for selective toggling of imaging modes, so that the modes can image in various light conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483